DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 October 2021 has been entered.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-7 and 11-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the conjunction "if" when reciting steps in conjunction with a conditional step ("if the pressure sensing module determines that the second force is applied on the function area for a first duration”).  In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved, thereby rendering the limitation to be not positively recited, and thus be indefinite.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0302953) in view of Xu (US 2020/0089857).

Regarding claim 1, Lee et al. disclose a display device comprising a display module, the display module comprising:
a metal middle frame (Figure 11, 401 and paragraph [0085]);
a display panel disposed in the metal middle frame (Figure 11, 100), wherein a function area is defined on a top surface of the display panel (Figure 11, functionarea is the area on top surface of 500 where finger makes contact [finger not shown in drawings].); and
a sensing assembly, disposed between the function area of the display panel and the metal middle frame (Figure 11, 301), and comprising at least a fingerprint identification module (Figure 11, 320) and a pressure sensing module (Figure 11, 350/FS1 and paragraph [0100].).
Lee et al. fail to teach wherein the fingerprint identification module identifies a fingerprint of a user such that a home screen is unlocked or a payment function is performed upon a condition that the pressure sensing module senses a first force applied on the function area, and the display device switches from an application screen to the home screen upon a condition that the pressure sensing module senses a second force applied on the function area.
Xu disclose wherein a fingerprint identification module identifies a fingerprint of a user such that a home screen is unlocked or a payment function is performed upon a 
Therefore, it would have been obvious to “one of ordinary skill” in the art before the effective filing date of the claimed invention to use the functionality teachings of Xu in the display device taught by Lee et al.  The motivation to combine would have been in order to increase the functionality and ease of use of the display device and thus improve user experience to a greater extent (See paragraph [0003] of Xu).

Regarding claim 2, Lee et al. and Xu disclose the display device according to claim 1, wherein one side of the fingerprint identification module is attached to a bottom surface of the display panel (Lee et al.: Figure 11 shows 320 is on an underside of 100), and the pressure sensing module is disposed at the other side of the fingerprint identification module (Lee et al.: Figure 11 shows 350/FS1 is on the other side of 320).

Regarding claim 3, Lee et al. and Xu disclose the display device according to claim 2, wherein the pressure sensing module is a capacitance type pressure sensor (Lee et al.: Paragraph [0087]).

Regarding claim 4, Lee et al. and Xu disclose the display device according to claim 3, wherein the pressure sensing module is disposed on a surface of the metal middle frame (Lee et al.: Figure 11 shows that 350 is on a surface of 401 [with AG between them].), and a gap exists between the pressure sensing module and the fingerprint identification module (Lee et al.: Figure 11 shows there is a gap between 320 and 350.).

Regarding claim 5, Lee et al. and Xu disclose the display device according to claim 3, wherein the pressure sensing module is attached to the other side of the fingerprint identification module (Lee et al.: Figure 11 shows 350 is attached to the other side of 320), and a gap exists between the pressure sensing module and the metal middle frame (Lee et al.: Figure 11 shows an air gap between 350 and 401.).

Regarding claim 11, Lee et al. and Xu disclose the display device according to claim 1, wherein the display device enables a background application manager if the pressure sensing module determines that the second force is applied on the function area for a first duration (Xu: Paragraphs [0126]-[0127], an authentication gesture, which can be a duration touch [force applied for a first duration], is used to trigger a collection module to collect a fingerprint, which is enabling a “background application manager” since the fingerprint collection and determination will allow or deny access to applications, i.e. manages the applications in the background.).

Regarding claim 12, Lee et al. and Xu disclose the display device according to claim 1, wherein the first force is less than the second force (Xu: As shown in Figures 15B and 12B both the first force and the second force merely need to be above a threshold to activate the situations as claimed in claim 1, and thus the second force applied can be significantly above the threshold and the first force could be just barely above the threshold, which thus would make the first force applied less than the second force applied.).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2019/0302953) in view of Xu (US 2020/0089857) and further in view of Choi et al. (US 2019/0197281).

Regarding claim 6, Lee et al. and Xu disclose the display device according to claim 2.
Lee et al. and Xu fail to teach wherein the pressure sensing module is a resistance type pressure sensor.
Choi et al. disclose wherein a pressure sensing module is a resistance type pressure sensor (Paragraph [0386]).
Thus Lee et al. and Xu contained a device which differed from the claimed device by the substitution of the pressure sensing module.
Choi et al. teaches the substituted resistance type pressure sensor, and the function was known in the art to detect pressure.

Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 7, Lee et al., Xu and Choi et al. disclose the display device according to claim 6, wherein one side of the pressure sensing module is attached to a surface of the metal middle frame, and the other side of the pressure sensing module is attached to the fingerprint identification module (In the combination one side of the pressure sensing module [the bottom] will be attached to the metal middle frame and Figure 39A of Choi et al. shows that the other side of the pressure sensing module is connected to the fingerprint identification module.).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
9 November 2021